Motions to Strike Denied as Moot; Affirmed as Modified and Memorandum
Opinion filed May 22, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00436-CV


IN THE MATTER OF THE MARRIAGE OF JAMES ROBERT MUGFORD
              AND LEANNA MARIA MUGFORD


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-0708


                MEMORANDUM                       OPINION


      This appeal arises from a divorce and is brought by Leanna Maria Mugford
(“appellant”) challenging portions of the judgment in favor of James Robert
Mugford (“appellee”). At issue were custody of a minor child and the division of
marital property. We first address the arguments on appeal regarding custody before
considering the claims relating to property.
                                 I.     BACKGROUND

      The parties are both Canadian citizens. Appellant moved into appellee’s home
(referred to as “the Alberta house”). After their child was born in 2010, they married
in January 2011. In October 2013, appellee accepted employment in Texas. Along
with appellant’s two daughters from a prior marriage, the family moved to
Friendswood, Texas. Their home (referred to as “the Friendswood house”) was
purchased in December 2013. The parties separated in March 2015. Trial was held
in December of that same year.

      The jury considered conservatorship and possession and access to the minor
child. The jury named appellee and appellant as joint managing conservators.
Appellant was given the exclusive right to designate the primary residence of the
minor child with a geographic restriction.

      The jury also considered issues pertaining to the characterization of the
marital property. The jury found grounds existed for divorce on the basis of cruel
treatment by both parties and adultery by appellee. The jury determined the
characterization of eight items of property, six of which are challenged on appeal by
appellant. The jury found a reimbursement claim was proved in favor of the
community estate against appellee’s separate estate. The jury answered no as to both
parties’ claims for waste.

      The remaining issues, including the terms for possession of and access to the
minor child and division of the marital estate, were decided by the trial court. The
trial court entered a final decree of divorce on March 16, 2016. Appellant timely
pursued this appeal.




                                          2
                                       II.     CUSTODY ISSUES

A.     Geographic Restriction

       Appellant’s first issue1 claims the trial court erred by entering judgment
containing a provision for a geographic area in which appellant is permitted to
establish the minor child’s primary residence which is at variance with, and smaller
than, the geographic area found by the jury in answer to question number sixteen.2
Specifically, appellant contends the jury allowed appellant a fifty-mile radius from
the city limits of Calgary, Alberta Province, Canada, but the trial court’s judgment
only allows a thirty-mile radius. See Tex. Fam. Code § 105.002(c)(1)(E).

       In question 16, the jury was asked to “State the geographic area within which
the joint managing conservator must designate the child’s primary residence.” The
jury answered, “Calgary, Canada & 50 mi outward radius –or– Galveston County &
contiguous counties.” The final decree of divorce provides appellant “shall have the
exclusive right to designate the child’s primary residence within Galveston County
and counties contiguous thereto, and the city of Calgary, Canada and within 30 miles
of the city limits of Calgary, Canada.” Thus appellant incorrectly states the jury’s
verdict. The jury did not allow a fifty-mile radius “from the city limits.” Giving the
term radius its common, ordinary meaning, the jury’s geographic restriction would
be a straight line, 50 miles long, from the center of Calgary to the circumference of
a circle. See Radius, Merriam–Webster Online Dictionary, http://www.m-
w.com/dictionary/radius, (last visited May 16, 2018). The trial court’s geographic
restriction allows the child’s primary residence to be within 30 miles “from the city


       1
          Appellant’s initial brief was superseded by a supplemental brief that differed from the
initial only in that it included record references. We therefore refer to appellant’s supplemental
brief as appellant’s brief.
       2
           Appellant raised this issue in her motion for new trial. See Tex. R. App. P. 33.1(b).

                                                   3
limits.” The record before this court does not reflect how far the city limits of
Calgary are from its center and thus does not demonstrate that the trial court’s
geographic area is, in fact, smaller than that encompassed by the jury’s verdict.
However, in her prayer for relief appellant specifically requests modification of the
final divorce decreed to “reflect the jury’s verdict on the geographic restriction.”

      Section 105.002(c) of the Texas Family Code provides, in pertinent part, the
court may not contravene a jury verdict on the issues of:

      (E) the determination of whether to impose a restriction on
      the geographic area in which a joint managing conservator may
      designate the child's primary residence; and
      (F) if a restriction described by Paragraph (E) is imposed, the
      determination of the geographic area within which the joint managing
      conservator must designate the child's primary residence.

      The parties do not cite, and we are unaware of, any authority permitting the
trial court to “clarify” an issue upon which a party has a right to a jury verdict. Lenz
v. Lenz, 79 S.W.3d 10, 20 (Tex. 2002) (holding the plain language of section
105.002(c) meant that party was entitled to a jury verdict and the trial court was not
authorized to contravene that verdict by imposing an additional geographical
restriction). Appellee posits the trial court was attempting to avoid future quarrels
over the geographic restriction. Be that as it may, the trial court did not enter the
jury’s verdict in its final divorce decree and, even if a trial court were permitted to
“clarify” that verdict, this case did not call for it as a “50 mi outward radius” is
readily ascertainable. Accordingly, appellant’s issue is sustained.

B.    Possession Order

      In her second issue, appellant argues the trial court erred by entering judgment
granting appellee a standard possession order incorporating the “alternate beginning
and ending possession time” found in section 153.317 of the Texas Family Code and

                                           4
into the “over 100 miles” periods of possession found in section 153.313 of the Texas
Family Code. Section 153.312 pertains to “Parents Who Reside 100 Miles or Less
Apart” while the provisions applicable to “Parents Who Reside over 100 Miles
Apart” are found in section 153.313. Section 153.317 sets forth “Alternative
Beginning and Ending Possession Times” that modifies the possession times from a
specific hour to when the time the child’s school is either regularly dismissed or
resumes after the weekend. See Tex. Fam. Code §§ 153.313(a); 153.317(a)(1), (2).
Section 153.317 expressly provides that a standard possession order under sections
153.312, 153.314, and 153.315 may be so altered. See Tex. Fam. Code § 153.317.
Appellant’s complaint is that the trial court altered a standard possession order under
section 153.313, which is not one of the sections specified in section 153.317.

      Section 11(a)(c) of the final decree of divorce allows for alternate beginning
and ending possession times when the parents reside 100 miles or less apart. See
Tex. Fam. Code § 153.312. Appellant makes no complaint as to this part of the
decree.

      Section 11(1)(d) of the final decree of divorce also provides for alternate
beginning and ending possession times when the parents reside more than 100 miles
apart. However, the allowance for alternate beginning and ending possession times
is conditioned upon appellee’s presence in Canada. The decree states, “[p]rovided,
however, if James Robert Mugford is not going to be in Canada in personal
possession of the child after 6:00 p.m. on Sunday of his weekend possession, the
period of possession shall end at 6:00 p.m. on Sunday.” Thursday possession is
limited as follows:

      Provided James Robert Mugford is in Alberta, Canada at the time of the
      scheduled visitation, James Robert Mugford shall have possession of
      the child on the Thursday immediately preceding the first, third and
      fifth Fridays of the month during the regular school term, beginning at

                                          5
      the time the child’s school is regularly dismissed and ending at the time
      the child’s school resumes on Friday. All Thursday periods of
      possession provided by this subsection (when parents reside more than
      100 miles apart) shall take place in Canada.

      The trial court made the following finding of fact regarding possession:

      72. The child will benefit from having regular and frequent contact
      with Petitioner. The Standard Possession Order with all elections,
      including Thursday and Sunday overnight, with the minor
      modifications added by the Court, provides for reasonable possession
      of the child for the Petitioner.

Further, as a matter of law the trial court concluded:

      5.     Petitioner is entitled to possession of and access to the child as
      set out in the Final Decree of Divorce dated March 16, 2016. In light of
      the evidence at trial regarding work schedules, school schedules of the
      child, and the parties’ circumstances, the periods of possession and
      access are as similar as possible to a Standard Possession Order; and
      the minor variations in the Order are in the best interest of the child.
      Tex. Fam. Code § 153.253.

      Appellant’s brief argued that alternate beginning and ending possession times
are not a permissible election if the parents reside more than 100 miles apart because
section 153.317 does not include section 153.313. Appellant made no argument
against the trial court’s modification under section 153.253.

       Section 152.253 allows for modification of a standard possession order as
follows:

            The court shall render an order that grants periods of possession
      of the child as similar as possible to those provided by the standard
      possession order if the work schedule or other special circumstances of
      the managing conservator, the possessory conservator, or the child, or
      the year-round school schedule of the child, make the standard order
      unworkable or inappropriate.
Tex. Fam. Code § 153.253.

                                          6
      In response to appellee’s brief, appellant’s reply brief claimed, for the first
time, the evidence was legally and factually insufficient to support the variation. In
appellant’s second supplemental brief is a table that represents she challenged
finding of fact 72 and conclusion of law 5. We disagree. Appellant’s second issue,
as argued in her brief, only presented the issue of whether the variation was permitted
by statute.

      The rules of appellate procedure do not allow appellant to raise a
new issue that   was    not   discussed    in   her   original brief,   even   if   the
new issue is raised in response to a matter in the appellee’s brief. Yeske v. Piazza
Del Arte, Inc., 513 S.W.3d 652, 672 n.5 (Tex. App.—Houston [14th Dist.] 2016, no
pet.); Dallas Co. v. Gonzalez, 183 S.W.3d 94, 104 (Tex. App.—Dallas 2006, pet.
denied) (“A reply brief is not intended to allow an appellant to raise new issues.”);
Lopez v. Montemayor, 131 S.W.3d 54, 61 (Tex. App.—San Antonio 2003, pet.
denied) (holding arguments raised for the first time in appellant’s reply brief were
not properly before the court). To allow an appellant to raise new issues in a
subsequent brief would vitiate the briefing requirements of Texas Rule of Appellate
Procedure 38.1. See Tex. R. App. P. 38.1(e) (An appellant’s brief “must state
concisely all issues or points presented for review.”). Because appellant’s brief did
not contest the sufficiency of the evidence, we do not address it. See Yeske, 513
S.W.3d at 672 n.5; see also Tex. R. App. P. 38.1(e); Dallas Co., 183 S.W.3d at 104;
Lopez, 131 S.W.3d at 61.

      By its plain language section 153.253 allows variation from the standard
possession order. Tex. Fam. Code § 153.253. The trial court concluded that the
evidence in the record of appellee’s work schedule, the child’s school schedule, and
appellee’s frequent travel to Canada supported a variation from the standard order.
The trial court’s order allowing alternate beginning and ending possession times
                                          7
when, and only when, appellee is in Canada (similar to when the parties “Reside 100
Miles or Less Apart”) is such a variation. For these reasons, we overrule issue two.

                                III.   PROPERTY ISSUES

      In issues three through fifteen, appellant raises issues relating to that portion
of the trial court’s judgment ordering a division of the martial estate. We address
these issues as appellant has grouped them.

A.    Admission of Expert Testimony

      Appellant presents a single argument for issues three through six. We first
note that appellant’s combined argument fails to address her fourth issue — that the
trial court erred by repeatedly overruling her objections that questions posed to
appellee and his expert witness, William Stewart, called for testimony from a
document not in evidence. An appellant’s brief must contain a clear and concise
argument that includes appropriate citations to legal authority and the appellate
record. See Tex. R. App. P. 38.1(i); Canton-Carter v. Baylor Coll. of Med., 271
S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.). Failure to cite
legal authority or to provide substantive analysis of the legal issues presented results
in waiver of the complaint. Id. Because appellant has inadequately briefed this issue,
we do not consider it. Bruce v. Cauthen, 515 S.W.3d 495, 507 (Tex. App.—Houston
[14th Dist.] 2017, pet. denied). Issue four is overruled.

      Appellant’s third issue claims the trial court abused its discretion in allowing
Stewart to testify about the terms of the lines of credit used to purchase the
Friendswood house because Stewart had never read those notes and/or contracts and
they were not produced prior to trial pursuant to requests for discovery. See Tex. R.
Civ. P. 196. Appellant then argues in issue five that the trial court abused its
discretion in admitting Stewart’s testimony and report, “save and except for opinions


                                           8
regarding reimbursement claims,” because he erroneously characterized the bank
debt as appellee’s separate liability and the resulting loan proceeds as appellee’s
separate property. Issues six contends the trial court abused its discretion in
admitting Stewart’s testimony because his misstatements of law rendered “his
opinions concerning the marital character [of] the property in this estate incorrect,
unreliable and misleading.”

       The record reflects appellant filed a pretrial motion to exclude Stewart’s
expert testimony. See Tex. R. Evid. 702; E.I. du Pont de Nemours & Co. v. Robinson,
923 S.W.2d 549, 558 (Tex. 1995); see Daubert v. Merrell Dow Pharm., Inc., 509
U.S. 579, 592–95, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993). That motion was
presented to the trial court and a hearing was held, after which the trial court
overruled the motion. None of appellant’s issues claim the trial court abused its
discretion in overruling her motion but the entirety of her argument leads us to
construe it to be one of admission of expert testimony rather than erroneous
evidentiary rulings. See Tex. R. Evid. 702. To preserve a complaint that expert
opinion evidence is inadmissible because it is unreliable, a party must object to the
evidence before trial or when the evidence is offered. Kerr–McGee Corp. v. Helton,
133 S.W.3d 245, 251–52 (Tex. 2004) (abrogated on other grounds by Coastal
Transport Co. v. Crown Central Petroleum Corp., 136 S.W.3d 227, 233 (Tex.
2004)); Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 409 (Tex. 1998).3
Accordingly, appellant’s complaint was preserved.




       3
         If a reliability challenge is restricted to the face of the record—i.e., that it is allegedly
speculative or conclusory on its face—a party may still challenge the legal sufficiency of the
evidence in the absence of any objection to its admissibility. Coastal Transport Co., 136 S.W.3d
at 233.

                                                  9
       The admissibility of expert testimony is governed by Rule 702.4 Expert
testimony is admissible if (1) the expert is qualified and (2) the testimony is relevant
and based on a reliable foundation. Cooper Tire & Rubber Co. v. Mendez, 204
S.W.3d 797, 800 (Tex. 2006). Appellant does not challenge Stewart’s qualifications
or the relevancy of his testimony but only whether or not his testimony was based
on a reliable foundation. We review the trial court’s determination that expert
testimony is admissible for abuse of discretion. Taber v. Roush, 316 S.W.3d 139,
148 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (citing Mendez, 204 S.W.3d at
800). The test for abuse of discretion is whether the trial court acted without
reference to any guiding rules or principles. Id. Admission of expert testimony that
does not meet the reliability requirement is an abuse of discretion. Id.

       The trial court’s task is not to determine whether the expert’s conclusions are
correct, but rather whether the analysis the expert used to reach those conclusions is
reliable and therefore admissible. TXI Transp. Co. v. Hughes, 306 S.W.3d 230, 239
(Tex. 2010). The Texas Supreme Court identified six factors in Robinson to assist
courts in determining the reliability of an expert’s testimony. 5 However, those
factors are not particularly helpful in assisting the trial court to determine the
reliability of the proposed testimony of a CPA regarding the analysis of financial
records, as occurred in this case. See Paschal v. Great W. Drilling, Ltd., 215 S.W.3d
4
           Rule 702 provides “[i]f scientific, technical, or other specialized knowledge will assist
the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an
expert by knowledge, skill, experience, training, or education may testify thereto in the form of an
opinion or otherwise.” Tex. R. Evid. 702.
       5
          Those factors include: (1) the extent to which the theory has been or can be tested; (2) the
extent to which the technique relies upon the subjective interpretation of the expert; (3) whether
the theory has been subjected to peer review and/or publication; (4) the technique's potential rate
of error; (5) whether the underlying theory or technique has been generally accepted as valid by
the relevant scientific community; and (6) the non-judicial uses which have been made of the
theory or technique. Robinson, 923 S.W.2d at 557.

                                                  10
437, 448 (Tex. App.—Eastland 2006, pet. denied). Rather, the more appropriate test
is the “general reliability” test set out in Gammill v. Jack Williams Chevrolet, Inc.,
972 S.W.2d 713, 726 (Tex. 1998). Paschal, 215 S.W.3d at 448 (holding Gammill
test appropriate for expert testimony of a certified public accountant regarding
analysis of financial records for tracing of embezzled funds). When experts rely on
experience and training rather than a particular methodology to reach their
conclusions, reviewing courts determine whether there may be “simply too great an
analytical gap between the data and the opinion proffered” for the opinion to be
reliable. Gammill, 972 S.W.2d at 726; see also TXI Transp., 306 S.W.3d at 239
(“Reliability may be demonstrated by the connection of the expert’s theory to the
underlying facts and data in the case.”).

       The common core of appellant’s issues is that Stewart mischaracterized
property — namely the debt from the three lines of credit as appellee’s separate
liability and the distributions from Pangaea Ventures Fund (“Pangaea”),6 as
appellee’s separate property. The record reflects the earnest money for the
Friendswood house came from a line of credit in appellee’s name that he opened in
2010 (referred to as “the 2010 line of credit”). Two other lines of credit were used
to obtain the funds to pay the remaining balance on the purchase price at closing. A
contested issue at trial and on appeal, addressed in the next section of this opinion,
is whether those lines of credit should be characterized as a community liability.

       As noted above, however, it was not for the trial court, and therefore not for
this court, to determine the accuracy of Stewart’s opinion. See TXI Transp. Co., 306
S.W.3d at 239. As the trial court recognized in the hearing on appellant’s motion to



       6
         Although it is also spelled “Pangea” in the record and the briefs, the documentation for
the fund reflects the correct spelling is “Pangaea,” which we use throughout.

                                               11
exclude, “the fact situation of what’s separate and what’s community” was not
properly before it. Accordingly, issues three, five and six are overruled.

       Contained within appellant’s argument also are complaints that Stewart’s
tracing methodology was flawed and, therefore, unreliable. As the Texas Supreme
Court has recognized, “[i]n some situations, the witness’s skill and experience alone
may provide a sufficient basis for the expert’s opinion.” Volkswagen of Am., Inc. v.
Ramirez, 159 S.W.3d 897, 905 (Tex. 2004) (citing Tex. R. Evid. 702; Gammill, 972
S.W.2d at 726). The trial court had before it the tracing Stewart had performed and
his resulting report.7 The hearing record reflects the trial court considered Stewart’s
experience and training. The record demonstrates that Stewart’s proffered opinion
was based upon his experience tracing financial assets. Thus we cannot conclude the
trial court abused its discretion in concluding Stewart’s expert testimony was
reliable.

B.     Admission of Petitioner’s Exhibit 130

       Appellant presents a single argument for issues seven through ten. In issues
seven through nine, appellant claims the trial erred in admitting Petitioner’s Exhibit
130 (“PE 130”). This exhibit is a copy of the loan document for the 2010 line of
credit that was established by appellee with the Royal Bank of Canada prior to the
marriage.

       The record reflects appellant objected to the admission of PE 130 on the
grounds it had not been produced in response to Production Number 15 of the third
supplemental Request for Production. Appellant also claimed unfair surprise and
denial of due process, failure to authenticate, and hearsay. Appellee acknowledged


       7
         Stewart did not testify at the hearing on appellant’s motion to exclude and no complaint
is made on appeal as to the efficacy of the hearing that was held.

                                               12
the document was not produced in discovery but stated the requests for production
was limited in time to the start of the marriage and the document was dated well
before that time.

       On appeal, appellant claims the document was not produced in response to
request for production numbers 10 and 21 and should therefore be excluded. See
Tex. R. Civ. P. 193.6.8 Appellant claims the admission was unfair and effectively
denied her due process. Appellant further claims the document was not authenticated
and was inadmissible hearsay.

       Appellant has a footnote reciting requests for production 10 and 21 and
appellee does not dispute that it is a correct recitation. However, appellant does not
refer this court to the location of those requests in the record and the requests
themselves fail to inform this court whether or not they were limited to a specific
time period. At trial, appellant did not dispute appellee’s claim that the requests did
not cover the time period before the marriage. We have no duty to search a
voluminous record without sufficient guidance from an appellant to determine
whether an assertion of reversible error is valid. Manon v. Solis, 142 S.W.3d 380,

       8
           Rule 193.6 provides, in pertinent part:
        (a) Exclusion of Evidence and Exceptions. A party who fails to make, amend, or
supplement a discovery response in a timely manner may not introduce in evidence the material
or information that was not timely disclosed, or offer the testimony of a witness (other than a
named party) who was not timely identified, unless the court finds that:
       (1) there was good cause for the failure to timely make, amend, or supplement the discovery
response; or
        (2) the failure to timely make, amend, or supplement the discovery response will not
unfairly surprise or unfairly prejudice the other parties.
       (b) Burden of Establishing Exception. The burden of establishing good cause or the lack
of unfair surprise or unfair prejudice is on the party seeking to introduce the evidence or call the
witness. A finding of good cause or of the lack of unfair surprise or unfair prejudice must be
supported by the record.
       Tex. R. Civ. P. 193.6.

                                                     13
391 (Tex. App.—Houston [14th Dist.] 2004, pet. denied). Appellant’s failure to cite
to the relevant portion of the trial court record prevents this court from resolving this
claim on its merits and therefore waives appellate review. Id.; Tex. R. App. P.
38.1(h). We overrule issue seven.

      Appellant further complains on appeal that the document was not
authenticated. Appellant asserts appellee provided two versions of the document,
one signed by him but not the other, and that neither version was signed by anyone
on behalf of the lender. We first note that the signature page, containing appellee’s
signature dated February 8, 2010, was admitted into evidence as PE 131. We are
aware of no authority, and appellant cites none, that the document could not have
been authenticated, or satisfied an exception to the hearsay rule, despite the lack of
the bank’s signature.

      Appellant’s brief contains no citations to authority or argument supporting her
claim that she was denied due process. Her brief only states that she was denied due
process. Appellant’s brief fails to contain a clear and concise argument that includes
appropriate citations to legal authority and the appellate record. See Tex. R. App. P.
38.1(i); Canton-Carter, 271 S.W.3d at 931. Thus the complaint is waived and we do
not consider it. Id.; Bruce, 515 S.W.3d at 507.

      Appellant further contends the document was not authenticated by testimony
or a business records affidavit. The document was not accompanied by a business-
records affidavit and therefore is not self-authenticating. See Tex. R. Evid. 902(10).
However, Rule 901 of the Texas Rules of Evidence provides that “[t]o satisfy the
requirement of authenticating or identifying an item of evidence, the proponent must
produce evidence sufficient to support a finding that the item is what the proponent
claims it is.” Tex. R. Evid. 901(a). Appellee’s uncontroverted testimony was that the
document was scanned and e-mailed to him from the Royal Bank of Canada. The

                                           14
admission and exclusion of evidence are within the sound discretion of the trial
court. Katy Springs & Mfg., Inc. v. Favalora, 476 S.W.3d 579, 605 (Tex. App.—
Houston [14th Dist.] 2015, pet. denied). Because the record contains evidence that
the document is what appellee claimed it was, we cannot say the trial court abused
its discretion by overruling appellant’s authentication objection. See Bay Area
Healthcare Grp. Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex. 2007) (per curiam)
(noting a trial court’s evidentiary rulings will not be disturbed absent an abuse of
discretion); see also U–Haul Int’l Inc. v. Waldrip, 380 S.W.3d 118, 132 (Tex. 2012)
(recognizing a trial court abuses its discretion when it acts without reference to
guiding rules or principles).

      We now turn to appellant’s hearsay complaint. Hearsay is a statement other
than one made by the declarant while testifying at the hearing or trial that a party
offers in evidence to prove the truth of the matter asserted in the statement. See Tex.
R. Evid. 801(c). Hearsay is not admissible in evidence unless a statute, evidence
rule, or other rule prescribed under a statute provides otherwise. Tex. R. Evid. 802.
Appellee has made no claim, either at trial or on appeal that any of the exceptions to
the rule against hearsay apply to the document in question. See Tex. R. Evid. 803.
Accordingly we conclude the trial court erred in admitting the document over
appellant’s hearsay objection. However, this does not end our inquiry.

      To obtain a reversal based upon the improper admission of evidence, the
complaining party must show the trial court’s error probably caused the rendition of
an improper judgment. Bhatia v. Woodlands N. Hous. Heart Ctr., 396 S.W.3d 658,
668 (Tex. App.—Houston [14th Dist.] 2013, pet. denied); Tex. R. App. P. 44.1
(a)(1). Error in the admission of evidence generally is not grounds for reversal unless
the complaining party can demonstrate that the judgment “turns on” the challenged
evidence. Bhatia, 396 S.W.3d at 668.

                                          15
      Appellant does not explain how the admission of PE 130 probably caused the
rendition of an improper judgment. In fact, appellant’s brief states that “any
testimony about what [PE 130] says or does not say has no bearing on the issues of
the marital property character of the Friendswood House.” PE 130 sets forth the
terms and conditions of the 2010 line of credit. The disputed issue was whether the
agreement showed the creditor agreed to look solely to appellee’s separate estate for
satisfaction. See Cockerham v. Cockerham, 527 S.W.2d 162, 171 (Tex. 1975).
Appellee had already testified that the line of credit was secured by his separate
property. See Nissan Motor Co. Ltd. v. Armstrong, 145 S.W.3d 131, 144 (Tex. 2004)
(“Clearly, erroneous admission is harmless if it is merely cumulative.”)
Accordingly, we cannot conclude that the erroneous admission of PE 130 probably
caused the rendition of an improper judgment. See Tex. R. App. P. 44.1(a)
(providing for reversal only if error probably caused rendition of improper judgment
or probably prevented appellant from properly presenting case to court of appeals);
G & H Towing Co. v. Magee, 347 S.W.3d 293, 297 (Tex. 2011) (per curiam)
(harmless error rule applies to all errors). We overrule issues eight and nine.

      Appellant’s tenth issue complains she was not allowed to bring in her own
expert after PE 130 was allowed into evidence. As noted above, appellant presented
a single argument for issues seven through ten. Her brief contains no argument
pertinent to this issue but only states “the trial court denied [appellant] the right to
name a witness to respond . . ..” Appellant fails to cite any authority or make any
argument that the trial court erred or that any error was reversible. See Tex. R. App.
P. 38.1(i); Canton-Carter, 271 S.W.3d at 931 (stating that an appellant’s brief must
contain a clear and concise argument that includes appropriate citations to legal
authority and the appellate record). The complaint is waived because it was
inadequately. Bruce, 515 S.W.3d at 507. Issue ten is overruled.


                                          16
C.    Characterization of Marital Property

      Issues eleven through fourteen are presented in a combined argument. Eleven
through thirteen relate to the characterization of marital property; fourteen concerns
appellant’s reimbursement claims. Set forth below, in pertinent part, are the jury’s
findings as to these matters.

      QUESTION 5
            What percentage, if any, of each of the following items is the
      separate property of JAMES ROBERT MUGFORD and what
      percentage, if any, is the community property of the parties? . . .
 Property                           [Appellee’s]           Community       Total
                                    Separate               Property
                                    Property               Percentage
                                    Percentage
 Real Property
 2309 Taylor Sky Lane,              78%               +    22%             = 100%
 Friendswood, Texas 77546
 Stocks, Bonds and Other
 Securities
 RBC PC Wealth Mgmt RRSP            72%               +    28%             = 100%
 (CAD)      Acct.    1060     (P)
 (previously 7343) in name of
 [appellee]
 RBC PC Wealth Mgmt LIRA            100%              +    0%              = 100%
 (CAD)      Acct.    1418     (P)
 (previously 0696) in name of
 [appellee]
 RBC PC Wealth Mgmt                 95%               +    5%              = 100%
 Securities     Acct.      2931
 (previously 1992 then 4756) in
 name of [appellee]
 Limited Partnerships
 Pangaea Ventures Fund LP           100%              +    0%              = 100%
 Life Insurance
 SunLife Term Life Insurance        100%              +    0%              = 100%
 policy in name of [appellee]

                                           17
       QUESTION 7

             State in dollars the amount of the reimbursement claim, if any,
       proved in favor of–
             The community estate against JAMES ROBERT MUGFORD’s
       separate estate.
                       Answer: $12,020 USD

       Appellant challenges these answers in issues eleven, twelve and fourteen. In
issue eleven, appellant claims the evidence was legally and factually insufficient to
support the jury’s answers to jury question number five. Issue twelve argues the trial
court erred in failing to grant appellant’s motion to disregard the jury’s answer to
question number five with regard to the Friendswood House. In her fourteenth issue,
appellant contends the evidence was legally and factually insufficient to support the
jury’s answer in question seven that the amount of the reimbursement claim proven
in favor of the community estate against appellee’s separate estate was $12,020.9
Issue thirteen asserts the trial court erred in granting an objection made by appellee
to appellant’s attempted argument concerning Texas law on partition or exchange of
community property. We begin by setting forth the relevant standard of review.

       1. Applicable law

       It is presumed that property possessed by either spouse during or on
dissolution of marriage is community property. Tex. Fam. Code § 3.003(a). The
degree of proof necessary to rebut that presumption is clear and convincing
evidence. Tex. Fam. Code § 3.003(b). “Clear and convincing evidence” is that
“measure or degree of proof that will produce in the mind of the trier of fact a firm



       9
        We state all amounts in this opinion in United States’ Dollars (usd) but due to the frequent
lack of clarity in the testimony regarding the currency, all amounts should be considered
approximations.

                                                18
belief or conviction as to the truth of the allegations sought to be established.” Tex.
Fam. Code § 101.007.

      When      a jury makes     a   finding    that     is     required    to      be     based
on clear and convincing evidence, in conducting a legal sufficiency review we
review all the evidence in the light most favorable to the jury’s finding, taking into
account contrary undisputed facts, to determine whether reasonable jurors could
have formed a firm belief or conviction that these findings are true. Qwest Int’l
Commc’ns, Inc. v. AT & T Corp., 167 S.W.3d 324, 326 (Tex. 2005); see also In re
J.F.C., 96 S.W.3d 256,   264–68      (Tex.      2002)     (discussing     legal       and
factual sufficiency reviews     in    termination      of      parental    rights        appeal).
When reviewing the factual sufficiency of the evidence to support a finding required
to be based on clear and convincing evidence, we must give due consideration to
any evidence the      fact-finder      could        reasonably       have        found         to
be clear and convincing. J.F.C., 96 S.W.3d at 266–67. We must consider the
disputed evidence and determine whether a reasonable fact-finder could have
resolved that evidence in favor of the finding. Id. The evidence is factually
insufficient if, in light of the entire record, the disputed evidence that a reasonable
fact-finder could not have credited in favor of its finding is so significant that a fact-
finder could not have reasonably formed a firm conviction or belief. Id. (citing In re
C.H., 89 S.W.3d 17, 25 (Tex. 2002)). Both legal and factual sufficiency reviews of
a finding, required to be based on clear and convincing evidence, must take into
consideration whether the evidence is such that a fact-finder could reasonably form
a firm belief or conviction about the truth of the matter required to be established
by clear and convincing evidence. J.F.C., 96 S.W.3d at 265–66; C.H., 89 S.W.3d at
25.



                                           19
      The spouse claiming the separate nature of certain property generally must
trace and clearly identify the property claimed to be separate. Graves v. Tomlinson,
329 S.W.3d 128, 139 (Tex. App.—Houston [14th Dist.] 2010, pet. denied). “Tracing
involves establishing the separate origin of the property through evidence showing
the time and means by which the spouse originally obtained possession of the
property.” Id. As a general rule, the clear and convincing standard is not satisfied by
testimony that property possessed at the time of the marriage’s dissolution is separate
property when such testimony is contradicted or unsupported by documentary
evidence tracing the asserted separate nature of the property. Id. A spouse is
competent to testify about the character of his property; however, his testimony
usually must be corroborated by other testimonial or documentary evidence to rebut
the community-property presumption. See Bahr v. Kohr, 980 S.W.2d 723, 730 (Tex.
App.—San Antonio 1998, no pet.); Robles v. Robles, 965 S.W.2d 605, 620 (Tex.
App.—Houston [1st Dist.] 1998, pet. denied). A spouse’s uncorroborated and
uncontradicted testimony is sufficient to constitute clear and convincing evidence
Pace v. Pace, 160 S.W.3d 706, 714 (Tex. App.—Dallas 2005, pet. denied). But a
spouse’s uncorroborated testimony that is contradicted “may not meet the clear and
convincing standard.” Id.

      2. Financial accounts

      We first consider the jury’s answers to question five for the three RBC PC
Wealth Management accounts (hereafter referred to as “Account 1060,” “Account
1418,” and “Account 2931”). We then turn to Pangaea, the SunLife Term Life
Insurance policy (“SunLife”), and lastly the Friendswood house.




                                          20
             a. Account 1060

      According to Stewart’s supplemental report, admitted into evidence as PE
42C, Account 1060 had a balance of $916,011. He attributed $249,363 to the
community estate (which is more than twenty-seven percent but less than twenty-
eight percent) and $666,647 to appellee’s separate estate (which is more than
seventy-two percent but less than seventy-three). The jury found seventy-two
percent was appellee’s separate property and twenty-eight percent was community
property; twenty-eight percent of $916,011 is $256,483. Thus it appears the jury
rounded-up regarding the community estate and rounded-down concerning the
separate estate. Appellant does not refer this court to any contrary evidence. A
reasonable fact finder could find that Stewart’s uncontradicted testimony constituted
clear and convincing evidence necessary to overcome the community property
presumption and establish that at least seventy-two percent of Account 1060 was
appellee’s separate property.

             b. Account 1418

      Appellee claimed $41,367.92 from Account 1418 as his separate property on
his amended proposed property division, admitted into evidence as PE 41a. An
inventory that is offered and admitted before the trial court as evidence is relevant
to division of the parties’ property. Aduli v. Aduli, 368 S.W.3d 805, 820 (Tex.
App.—Houston [14th Dist.] 2012, no pet.). It was contradicted, however, by
appellant’s proposed property division, admitted into evidence as Respondent’s
Exhibit (“RE”) 167. Appellant claimed that she was entitled to $24,821 of Account
1418, which she valued at $41,368. We have been unable to locate Account 1418 in
Stewart’s supplemental tracing report, admitted into evidence as PE 42c.

      Our review of the record does not reveal any witness testified about Account
1418. Appellee’s references to the record regarding this account are to PE 81, 81a,
                                         21
81b, and 81c, which are bank statements concerning this account. Appellee offers
no explanation as to how these exhibits support the jury’s finding. On their face,
these exhibits do not corroborate appellee’s claim that Account 1418 was entirely
his separate property. A reasonable fact finder could not find that appellee’s
uncorroborated and contradicted amended proposed property division constituted
clear and convincing evidence necessary to overcome the community property
presumption and establish that 100 percent of Account 1418 was appellee’s separate
property.

            c. Account 2931

      On her proposed property division, appellant valued Account 2931 at
$617,687 and attributed $247,075 to appellee and $370,612 to appellant. Appellee’s
amended proposed property division claimed Account 2931 as his separate property
with a value of $508,536.42. The supplemental tracing report reflects Account 2931
had a balance of $649,014. Stewart attributed $31,327 to the community estate and
$617,687 to appellee’s separate estate and testified that ninety-five percent was
appellee’s separate property and five percent was community property. The jury
found ninety-five percent to be appellee’s separate property and five percent to be
community property. Although appellee’s testimony was contradicted by appellant,
it was corroborated by Stewart. Thus a reasonable fact finder could find there was
clear and convincing evidence necessary to overcome the community property
presumption and establish that ninety-five percent of Account 2931 was appellee’s
separate property.

            d. SunLife

      Appellee’s amended proposed property division designated SunLife, which
had no cash value, as his separate property. Appellant’s proposed property division


                                        22
did not characterize any percentage of the policy as community property. Appellant
does not refer this court to any evidence contradicting appellee’s claim. On appeal,
appellant makes no argument SunLife was community property but asserts only that
she was entitled to reimbursement for premiums paid for SunLife during the
marriage (that argument will be considered in issue fourteen). Thus a reasonable fact
finder could find there was clear and convincing evidence necessary to overcome
the community property presumption and establish that 100 percent of SunLife was
appellee’s separate property.

             e. Pangaea

      In his proposed property division, appellee claimed Pangaea as his separate
property and valued it at $181,342. In appellant’s proposed property division,
Pangaea is identified as appellee’s separate property with a value of $181,342. Thus
appellant’s own evidence corroborated appellee’s claim. On appeal, appellant argues
appellee paid presumptively community funds into Pangaea giving rise to a
reimbursement claim in favor of the community against appellee’s separate estate
(to be addressed in issue fourteen below). Thus a reasonable fact finder could find
there was clear and convincing evidence necessary to overcome the community
property presumption and establish that 100 percent of Pangaea was appellee’s
separate property.

             f. Conclusion

      Issue eleven is overruled, in part, regarding Accounts 1060, Account 2931,
SunLife and Pangaea. As to Account 1418, issue eleven is sustained.




                                         23
      3. Friendswood house

      The purchase price of the Friendswood house was approximately $985,000.
The earnest money of $25,000 came from the 2010 line of credit. The full purchase
price was paid at the time of closing. Those funds came from two additional lines of
credit, one for $650,000 and the other for $100,000. Appellee subsequently paid
$350,000 on the line of credit for $650,000. Stewart testified that according to his
tracing, $338,000 of the $350,000 were separate funds from the sale of securities
which were appellee’s separate property. The remaining $12,000 came from
community funds. Appellee also paid $75,000 on the $100,000 loan. Stewart
testified that all of the money used to purchase the Friendswood house was
appellee’s separate property except for the above-mentioned $12,000. Appellee’s
amended proposed property division included a claim for reimbursement to the
community estate from his separate estate for $12,020.

      Stewart testified the only collateral for the 2010 line of credit was the Alberta
house. According to Stewart, the other two lines of credit were secured by appellee’s
investment accounts. Stewart testified there were enough separate assets to
collateralize both lines of credit.

      Appellee testified that he intended to trade his interest in the Alberta house for
his interest in the Friendswood house. The deed to the Friendswood house and the
policy title were in appellee’s name, individually. However, the deed does not
contain a separate property recital. See Roberts v. Roberts, 999 S.W.2d 424, 432
(Tex. App.—El Paso 1999, no pet.) (noting a recital in an instrument of conveyance
is considered to be a “separate property recital” if it states that the consideration is
paid from the separate funds of a spouse or that the property is conveyed to a spouse
as his or her separate property).

                                          24
      The Alberta house sold in April 2014 for approximately $1,414,000. The
proceeds were used to pay off the 2010 line of credit, which included the $25,000
for the earnest money. Appellee placed the remaining amount of approximately
$422,000 in a community account. Appellee did not seek reimbursement for those
separate funds; they were used to support the community.

      Appellant first claims the trial court erred in failing to disregard the jury’s
answer to question five as to the Friendswood house because both parties argued for
100 percent and neither side argued for the finding the jury made. Stewart testified
that all but $12,000 of the funds used to pay off the debt on the Friendswood house
was separate property. Stewart further testified that the remaining balance owed on
the house was approximately $270,000. The jury was instructed, without objection:

            The part that is separate property is the percentage of the
      purchase price paid with separate property or separate credit. To
      calculate a separate-property interest, divide the separate-property
      contribution by the total purchase price. The interest remaining after all
      separate-property interests have been deducted is community property.
      The jury characterized seventy-eight percent of the house as appellee’s
separate property and twenty-two percent as community property. Twenty-two
percent of 1,200,000 is $264,000, approximately the amount left owing on the
house—that debt was assigned to appellee as his separate liability. Thus a reasonable
fact finder could find there was clear and convincing evidence necessary to
overcome the community property presumption and establish that seventy-eight
percent of the Friendswood house was appellee’s separate property.

      Next, appellant contends the Friendswood house is 100 percent part of the
community estate because it was purchased with funds borrowed during the
marriage. See Tex. Fam. Code § 3.003(a). Appellant relies upon well-established
law that “debts contracted during marriage are presumed to be on the credit of the

                                         25
community and thus are joint community obligations, unless it is shown the creditor
agreed to look solely to the separate estate of the contracting spouse for satisfaction.”
See Cockerham, 527 S.W.2d at 171. To determine whether a debt is only that of the
contracting party, “it is necessary to examine the totality of the circumstances in
which the debt arose.” Id.

      Taken as a whole, appellee’s testimony reflects the funds to purchase the
Friendswood house were needed before the funds from the sale of the Alberta house
were available so he borrowed the money to secure the purchase of the house.
Appellee testified that under the terms of those loans, they were secured by his
separate property assets. Stewart also testified that the security for the loans was
appellee’s separate property. There was no evidence to the contrary. See Bush v.
Bush, 336 S.W.3d 722, 743 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (citing
Pace , 160 S.W.3d at 714 (recognizing that testimony on characterization of
property can be sufficient when it is not contradicted and is supported by other
evidence or testimony)). Appellant has failed to demonstrate the trial court abused
its discretion by failing to grant her motion to disregard the jury’s answer to question
number five with regard to the Friendswood House. We overrule issue twelve.

      4. Reimbursement claims

      Appellant’s fourteenth issue claims the evidence was legally and factually
insufficient to support the jury’s answer to question seven as to the community
estate’s claim for reimbursement against appellee’s separate estate. As noted above,
appellee’s amended property division included a claim for reimbursement that
appellee owed to the community estate in the amount of $12,020, which the jury
awarded in answer to question seven. Appellant’s brief asserts she was entitled to
additional reimbursement. In addition to the premiums for SunLife and the payments

                                           26
to Pangaea, appellant states a claim for reimbursement for securities investment and
pre-marital separate debt.

      “A right of reimbursement arises when the funds or assets of one estate are
used to benefit and enhance another estate without itself receiving some benefit.”
Vallone v. Vallone, 644 S.W.2d 455, 459 (Tex. 1982). The party claiming the right
of reimbursement has the burden of pleading and proving that the expenditures and
improvements were made and that they are reimbursable. Id. The measure of
reimbursement is the enhancement value. Zeptner v. Zeptner, 111 S.W.3d 727, 735
(Tex. App.—Fort Worth 2003, no pet.) (citing Penick v. Penick, 783 S.W.2d 194,
197 (Tex. 1988)). “The trial court should not simply return to the spouse
seeking reimbursement the actual amount advanced to the other spouse’s separate
estate.” Penick, 783 S.W.2d at 197–98; Zeptner, 111 S.W.3d at 735.

      Appellant’s brief cites to testimony that a claim for reimbursement might exist
and asks for the return of the actual amount spent. Appellant does not refer this court
to any evidence in the record that the community estate received no benefit from the
expenditure of the community funds or that the value of appellee’s separate estate
was enhanced. See Vallone, 644 S.W.2d at 459. Accordingly, appellant has failed to
establish her right to reimbursement. Issue fourteen is overruled.

      5. Partition

      Issue thirteen argues the trial court erred in sustaining appellee’s objection to
appellant’s attempted explanation of Texas law on partition or exchange of
community property during opening argument. The Texas Family Code provides the
exclusive means by which a spouse may transfer community property to the separate
estate of the other spouse and that such an agreement must be in writing and signed
by both parties. See Tex. Fam. Code §§ 4.102, 4.104.

                                          27
      During opening argument, appellee’s counsel told the jury that appellee sold
the home he owned in Canada for approximately 1.5 million and reinvested the
money in the Friendswood house. Appellee’s counsel informed the jury there was a
dispute as to whether the house was separate property because it was purchased with
funds that were separate property, or community property because it was purchased
during the marriage. Appellee’s counsel then stated, “But one thing is clear and that
is the title to the property here was taken in [appellee’s] sole name. [Appellant] --
they agreed to that. Although they may dispute that now, the evidence will show that
they agreed to that; and that, in fact, his name is the sole name on the house here in
Friendswood.”10

      Appellant’s counsel, in opening argument, stated that appellee was claiming
the Friendswood house, acquired during the marriage, as separate property.
Appellant’s counsel told the jury that the Friendswood house, acquired with
borrowed money, would be a separate liability only if the lender agreed to look solely
to the appellant’s separate property for payment. Appellant’s counsel further stated:

      The evidence will show that Mr. Mugford just said, "It’s going to be
      my separate property and I’m going to put my name on the deed." The
      counsel spoke to an agreement. . . . The evidence will show that there’s
      a way in Texas to partition property. Our State Constitution allows us
      to -- married couples can do anything they want to with their property
      if they do it according to the Family Code.
      At this point, appellee’s counsel made the objection that is the subject of this
complaint. A discussion was held out of the jury’s hearing. Appellee’s counsel
argued appellee had not claimed partition and it was not an issue in the case. The
trial court agreed, saying, “I’m just trying to figure out why you’re going to explain


      10
           The fact that the deed is solely in appellee’s name came into evidence before the jury.

                                                 28
an area of the law that doesn’t apply to this case.” The trial court noted that partition
is a legal remedy and concluded that it was an option, but it was not exercised in this
case. The trial court sustained the objection, stating, “I’m not going to go into
partition agreements.”

      The Friendswood house was presumptively community property. See Tex.
Fam. Code § 3.003(a). The record reflects appellee endeavored to use tracing to
rebut the presumption. Accordingly, we cannot conclude the trial court abused its
discretion in determining that partition did not apply to this case and sustaining the
objection. Issue thirteen is overruled.

D. Division of the Community Estate

      In her final and fifteenth issue, appellant claims the trial court abused its
discretion in dividing the community estate. Appellant asserts the trial court’s
division of the marital estate was grossly disproportionate and that appellee was
awarded “the majority” of the community estate.

      In a decree of divorce, the trial court shall order a division of the parties’ estate
in a manner that the court deems just and right, having due regard for the rights of
each party. Tex. Fam. Code § 7.001. A trial court may exercise wide discretion in
ordering a property division. Aduli, 368 S.W.3d at 819 (citing Bell v. Bell, 513
S.W.2d 20, 22 (Tex. 1974)). It is presumed the trial court properly exercised its
discretion in determining the value and division of marital property and the division
need not be equal. Id. The trial court may consider factors such as the spouses’
capabilities and abilities, business opportunities, education, relative physical
conditions, relative financial conditions and obligations, disparity in age, size of
separate estates, nature of the property, and disparity in income and earning capacity.



                                           29
Knight v. Knight, 301 S.W.3d 723, 728 (Tex. App.—Houston [14th Dist.] 2009, no
pet.).

         Alleged error in the division of marital property is reviewed for an abuse of
discretion. Aduli, 368 S.W.3d at 819 (citing Bell, 513 S.W.2d at 22). To disturb a
trial court’s division of property, a party must show that the court clearly abused its
discretion by a division or an order that is manifestly unjust or unfair. Stavinoha v.
Stavinoha, 126 S.W.3d 604, 607-08 (Tex. App.—Houston [14th Dist.] 2004, no
pet.). “A trial court does not abuse its discretion if there is some evidence of a
substantive and probative nature to support the decision.” Knight, 301 S.W.3d at
728. A trial court abuses its discretion if it acted unreasonably or arbitrarily, or
without reference to any guiding rules or principles. Id. Legal sufficiency and factual
sufficiency are relevant factors, rather than independent bases for reversal, in
determining whether the trial court abused its discretion in its property division.
Aduli, 368 S.W.3d at 819; Stavinoha, 126 S.W.3d at 608.

         We first note that appellant does not assert, nor attempt to show, that the
mischaracterization of Account 1418 had more than a de minimis impact on a just
and right division of the community estate. See Palaez v. Juarez, No. 04-14-00022-
CV, 2014 WL 7183483, at *4 (Tex. App.–San Antonio Dec. 17, 2014, pet. denied)
(mem. op.) (refusing to reverse husband’s mischaracterization issue because
husband did not attempt to show how mischaracterization caused trial court to err in
overall division of community estate); Pace, 160 S.W.3d at 716 (“Pace makes no
argument as to why the property division is unfair or unjust apart from the alleged
mischaracterization. In short he has failed to conduct a harm analysis.”). Given the
record before us, appellant’s claim that she was entitled to $24,821 of Account 1418
as community property is not, on its face, evidence of an unfair or unjust division.



                                           30
      Turning to appellant’s complaint, in order to determine whether the assets of
the community estate were divided in a just and right manner, we must have the trial
court’s findings on the value of those assets. Vasudevan v. Vasudevan, No. 14-14-
00765-CV, 2015 WL 4774569, at *4 (Tex. App.—Houston [14th Dist.] Aug. 13,
2015, no pet.) (mem. op.) (citing Wells v. Wells, 251 S.W.3d 834, 840–41 (Tex.
App.—Eastland 2008, no pet.)). Without such findings, we cannot know the basis
for the division, the values assigned to the community assets, or the percentage of
the marital estate that each party received. Id. In the absence of such findings, we
presume the trial court made all the necessary findings to support its judgment. Id.

      Here, neither the trial court’s judgment nor its findings of fact and conclusions
of law reflect the value the court assigned to each asset or liability. The trial court’s
findings of fact and conclusions of law do not reflect the net value of the community
property. The respective inventories filed by appellant and appellee that assign
values to the community property assets cannot serve as a substitute for findings of
fact by the trial court. Id. Appellee does not concede that appellant actually received
a larger share. Id. Consequently, it is impossible for this court to determine that the
trial court abused its discretion in its division of the community property. Id.
Accordingly, we overrule appellant’s fifteenth and final issue.

                                   IV.    CONCLUSION

      Appellant has not established the trial court abused its discretion by allowing
alternate beginning and ending possession times. Further, the record does not reflect
the trial court abused its discretion in the overall division of the marital property.
However, the trial court did abuse its discretion by failing to enter the jury’s verdict
on the geographic restriction in the final divorce decree. Accordingly, the final
decree of divorce is modified to reflect appellant is permitted to establish the minor



                                           31
child’s primary residence within Calgary, Canada, and a fifty-mile outward radius.
As modified, the final decree of divorce is affirmed.




                                       /s/    John Donovan
                                              Justice


Panel consists of Justices Boyce, Donovan and Jewell.




                                         32